Citation Nr: 0702574	
Decision Date: 01/29/07    Archive Date: 02/06/07

DOCKET NO.  00-12 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1961 to 
August 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 1999 and February 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.  The March 1999 decision 
denied reopening the claim for entitlement to service 
connection for a psychiatric disorder and the February 2000 
rating decision denied entitlement to service connection for 
hearing loss as not being well-grounded.  In April 2002, the 
RO readjudicated the claim for service connection for hearing 
loss based on the Veterans Claims Assistance Act (VCAA).

In December 2004, the Board reopened the claim for service 
connection for a psychiatric disorder and remanded the 
present matter for additional development and due process 
concerns.  The case has been returned for further appellate 
review.

In May 2004, the veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  

The veteran has claimed service connection for tinnitus and 
gastroesophageal reflux disease.  These claims are referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's current bilateral hearing loss did not have 
its onset during active service or result from disease or 
injury in service.

2.  A psychiatric disorder had its onset during active 
service.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
bilateral hearing loss and tinnitus have not been met.  
38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.303(a), 3.307, 3.309, 3.385 (2006).

2.  A psychiatric disorder was incurred during active 
service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307. 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2006); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in May 2001.  The veteran was told of 
the requirements to successfully establish service 
connection, advised of his and VA's respective duties, and 
asked to submit information and/or evidence pertaining to the 
claim to the RO.  The content of this letter complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  An additional letter was sent in February 2005.

The veteran was not provided adequate VCAA notice prior to 
the initial RO adjudication of his claim.  Any defect with 
respect to the timing of the notice was nonprejudicial.  
There is no indication that the outcome of the case has been 
affected, as the evidence received following the May 2001 
notice letter was subsequently considered by the RO in the 
April 2002, August 2002, and March 2006 supplemental 
statements of the case.  Accordingly, there is no indication 
that the outcome of the case would have been different had 
the veteran received pre-adjudicatory notice.  The veteran 
has been provided a meaningful opportunity to participate 
effectively in the processing of his claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

Since the veteran's claim for entitlement to service 
connection for hearing loss was denied by the RO and is also 
being denied by the Board, as discussed herein, there is no 
potential effective date or disability rating issue that 
would warrant additional notice as to the service connection 
issue.  See Dingess/Hartman, 19 Vet. App. at 473.  The RO 
did, however, send the veteran a letter in June 2006 
notifying him that if compensation was granted, a disability 
rating and an effective date would be assigned.  In the usual 
course of events, VA would readjudicate the pending claim 
after providing such notice.  The fact that this did not 
occur in this case, however, is harmless error since such 
notice was not even required for the reasons given above.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2006).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service treatment 
records, has been obtained and associated with the claims 
file.  There is no indication of any relevant records that 
the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2006).  The veteran underwent a VA 
audiological examination in March 2005.  Concerning the claim 
for service connection for hearing loss, the duty to notify 
and assist has been met by the RO to the extent possible.

With respect to the claim for service connection for a 
psychiatric disorder, the duty to notify and assist has been 
met to the extent necessary to grant the claim.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  Thus, 
there is no prejudice to the veteran in deciding his claim at 
this time.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  


II.  Service connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304.  

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury. Hickson v. West, 12 Vet. App. 247, 
253 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

A.  Hearing loss

Impaired hearing will be considered to be a disability only 
if at least one of the thresholds for the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
the thresholds for at least three of the frequencies are 
greater than 25 decibels; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385`; see also Hensley v. Brown, 5 Vet. App. 155 (1993).

Service connection for sensorineural hearing loss may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  It is 
appropriate to consider high frequency sensorineural hearing 
loss an organic disease of the nervous system and, therefore, 
a presumptive disability.  See Memorandum, Characterization 
of High Frequency Sensorineural Hearing Loss, Under Secretary 
for Health, October 4, 1995; 38 C.F.R. § 3.309(a).

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.  

The service medical records show that the veteran's hearing 
was normal at separation from service.  There were no 
complaints, findings, or treatment for hearing loss during 
active service.  The veteran complained of recurrent ear 
infections with hearing loss while in service.  He was 
treated for mumps during service in June 1964.  

Following service, the veteran was afforded a VA audiological 
examination in April 1966.  Pure tone thresholds, in 
decibels, were as follows (converted from ASA to ISO):




HERTZ


500
1000
2000
4000
RIGHT
20
15
10
20
LEFT
15
15
20
20

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 94 percent in the left ear.  

In August 1999, the veteran underwent a VA audiological 
evaluation.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
30
40
50
LEFT
50
50
50
65
70

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 64 percent in the left ear.  

During the May 2004 personal hearing, the veteran stated that 
he was exposed to loud noise during service as his military 
occupation was to guard aircraft.  He did state that he was 
given ear plugs, but he was not always able to put them in 
before the aircraft engines started and was exposed to that 
noise.

In March 2005, the veteran was afforded a VA examination.  
The claims file was reviewed.  The examiner noted that normal 
hearing was reported in the entrance and separation 
examinations and during the April 1966 VA examination.  Pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
30
60
LEFT
10
10
5
40
60

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 96 percent in the left ear.  The 
examiner opined that the veteran's hearing loss was not 
likely due to active service or any in-service disease or 
injury, including noise exposure or mumps.  The examiner 
supported this opinion by referring to the fact that the 
veteran had normal hearing at discharge and the VA 
audiometric examination completed two years following service 
reported normal hearing bilaterally.  The examiner stated 
that the etiology of the veteran's hearing loss appeared to 
be occupational/recreational noise induced and or 
presbycusis.

After carefully reviewing all the evidence of record, the 
Board finds that there is no competent medical evidence of 
record showing that the veteran's bilateral hearing loss had 
its onset during active service or was manifest within one 
year of his separation from active service, or is related to 
any in-service disease or injury.  The service medical 
records do not show that the veteran had hearing loss in 
service.  The record is silent for any evidence of hearing 
loss until August 1999, which is 35 years after separation.  
There is no competent medical opinion linking the veteran's 
hearing loss to any in-service disease or injury.  Rather, 
the May 2005 VA examiner provided a definitive opinion that 
the veteran's current disability was not related to service.  
The examiner provided rationale and cited to specific 
evidence in the file as support for his opinion.  The opinion 
was based upon review of the claims file and a physical 
examination, and is found to be persuasive.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).  

The evidence does not show that the veteran was diagnosed 
with sensorineural hearing loss within one year following his 
separation from service.  The earliest evidence of record 
showing hearing loss is from August 1999.  As such, service 
connection on a presumptive basis is not warranted.  See 
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

The veteran contends that his hearing loss is related to 
service.  Neither the Board nor the veteran is competent to 
supplement the record with unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
The record does not contain a competent opinion linking the 
veteran's current hearing loss to service, and the medical 
evidence of record does not otherwise demonstrate it is 
related to service.  

In sum, there is no record of a diagnosis of bilateral 
hearing loss in service, and there is no competent medical 
evidence showing that bilateral hearing loss is related to 
service.  Consequently, the Board must find that the 
preponderance of evidence is against the claim; the benefit-
of-the-doubt doctrine is inapplicable and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit of 
the doubt rule as required by law and VA regulations.  See 38 
U.S.C.A. §5107.

B.  Psychiatric disorder

Service connection for certain chronic disorders, such as 
psychoses, may be established based on a legal 
"presumption" by showing that either disability manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309.

After a careful review of the evidence of record, the Board 
finds that the evidence supports the veteran's claim of 
entitlement to service connection for a psychiatric disorder.  

Upon the veteran's examination for entry into active duty on 
November 22, 1961, the veteran's psychiatric condition was 
reported as normal.  The record shows that during service in 
May 1964, the veteran was given a psychiatric evaluation for 
trouble getting along with people, fear of being persecuted, 
and falling asleep on post.  Psychological testing showed 
unusual frankness, depression, schizoid tendencies, 
compulsive and paranoid thinking, psychopathic thinking, and 
a drinking problem.  The veteran was diagnosed as having 
transient personality disorders due to family trouble.  The 
examiner noted that the veteran had manifestations of many 
neurotic symptoms for years.  

Separation examination in July 1964 reported the veteran's 
psychiatric condition as abnormal.  It was noted that he had 
immaturity reaction manifested by a passive aggressive 
reaction, which was a character and behavior disorder and not 
a mental illness.  Personnel records show that the veteran 
was discharged from active duty for unsuitability due to 
emotional problems.  The discharge report stated that before 
April 1964, the veteran's performance was excellent and that 
his problems appeared in March 1964 due to emotional 
involvement in his home life and social life and he did not 
adjust or respond favorably to counseling.

Following service, the veteran was afforded a VA psychiatric 
examination in February 1966.  The veteran was diagnosed as 
having borderline psychiatric state manifesting passive 
aggressive personality traits, hypochondrias, and paranoid 
ideation.  The examiner opined that the veteran was 
borderline psychotic state of a chronic kind that dated back 
to pre-service experience.  The examiner stated that the 
veteran's condition would likely develop into a "more frank 
psychotic picture."  

In April 1998, the veteran began receiving VA psychiatric 
treatment.  At that time, he was diagnosed as having 
depressive disorder, not otherwise specified.  

In December 1998, the veteran was afforded another VA 
examination.  He was diagnosed as having schizophrenia, 
paranoid type.  

Following the December 1998 examination, the veteran was 
consistently diagnosed as having schizophrenia.  In July 
2001, he stated that his auditory hallucinations began while 
in service in 1963.  He stated that he had minimal symptoms 
then and did not report them.  

During a personal hearing in March 2004, the veteran stated 
that he only began hearing voices and having blackouts during 
service.

In March 2005, the veteran was afforded another VA 
examination.  The claims file was reviewed.  He was diagnosed 
as having chronic paranoid schizophrenia.  The examiner 
opined that it was as likely as not that his psychosis began 
in service.  

In July 2005, the March 2005 VA examiner provided an 
additional opinion.  Following a discussion of the evidence 
in the claims file, the examiner opined that the veteran's 
psychosis was longstanding.  Although the date of onset was 
undetermined, based on the February 1966 VA examination, the 
condition either originated in service or was related to 
stressors in service or was a preexisting condition 
aggravated by service.  The examiner further stated that the 
inservice condition could be considered a prodrome of the 
current frank psychotic illness of schizophrenia and the 
etiology was related to the stressors in service.  The 
examiner concluded that it was at least as likely as not that 
the veteran's schizophrenia had its onset during service 
and/or may have resulted from an aggravation of a pre-
existing psychotic condition.  

In light of the service personnel and medical records and the 
July 2005 VA examiner's opinion, the Board finds that the 
veteran's psychiatric disorder was incurred during service; 
therefore, service connection is warranted.  As such, the 
issue of aggravation is rendered moot.

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a psychiatric disorder is granted.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


